Citation Nr: 1605225	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-37 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to an extraschedular rating for scarring alopecia.  

5.  Entitlement to an extraschedular rating for Posttraumatic Stress Disorder (PTSD).  


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1985 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in part denied service connection for bilateral shoulder pain and bilateral hearing loss, and granted service connection for PTSD and assigned an initial rating of 30 percent effective October 1, 2006 and granted service connection for alopecia and assigned an initial noncompensable (0 percent) rating from October 1, 2006.  In a June 2010 decision, the RO granted a higher initial rating for PTSD of 50 percent, effective August 11, 2009, and a 70 percent rating from February 5, 2010, and assigned an initial rating of 20 percent for scarring alopecia for the entire rating period.  

In November 2011, the Board granted a higher initial rating of 50 percent for PTSD, for the period from October 1, 2006 to August 10, 2009, and a 70 percent rating from August 11, 2009, and remanded the appeal for higher initial ratings for PTSD and scarring alopecia for referral to the Under Secretary for Benefits or Director of Compensation and Pension Services for consideration of an extraschedular rating, and remanded the appeals for service connection for a bilateral shoulder disorder and left ear hearing loss for an examination and medical nexus opinion.  The Board finds that, with regard to the appeals for a higher initial rating for PTSD and scarring alopecia, there has been substantial compliance with the Board's prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In regard to the claim for service connection for a bilateral shoulder disorder and left ear hearing loss, as discussed below, the Board is granting service connection for undiagnosed bilateral shoulder pain and left ear hearing loss; therefore, no discussion of compliance with the prior Board remand is required.  




FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has current qualifying chronic disabilities characterized by symptoms of bilateral shoulder pain that manifested during service.  

3.  The Veteran has current left ear sensorineural hearing loss.  

4.  The Veteran had continuous symptoms of left ear hearing loss since service separation.  

5.  The symptomatology and occupational and social impairment caused by the PTSD are all specifically contemplated by the schedular rating criteria for the entire rating period since October 1, 2006.  

6.  The symptomatology and impairment caused by the scarring alopecia are all specifically contemplated by the schedular rating criteria for the entire rating period since October 1, 2006.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right shoulder pain have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed left shoulder pain have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

4.  The criteria for an extraschedular rating for PTSD for the entire initial rating period from October 1, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2015).  

5.  The criteria for an extraschedular rating for scarring alopecia for the entire initial rating period from October 1, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7830 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding service connection for a bilateral shoulder disorder and left ear hearing loss, the Board is granting service connection for a bilateral shoulder disorder and left ear hearing loss.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Regarding an extraschedular rating for PTSD and scarring alopecia, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman, 483 F.3d 1311; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 		 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Regarding the claims for PTSD and scarring alopecia, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2010 and May 2006.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and conducted all necessary tests.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 	 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For a chronic disease, such as sensorineural hearing loss, which is an organic disease of the nervous system, service connection may be established under		 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

Furthermore, service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 		 § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Iraq and Kuwait; therefore, she is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317. 

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 		 38 C.F.R. § 3.317(a)(2)(i)(B) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 	 § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;  	 	 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 	 (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. 	 § 3.317(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 

 Service Connection for Undiagnosed Bilateral Shoulder Pain

The Veteran generally contends that the bilateral shoulder disorder is related to service.  The Veteran filed a claim for bilateral shoulder pain in May 2006.  At the May 2006 VA examination, the Veteran described the onset of shoulder pain in 2001, not due to injury but occurring over time.  At that examination, the VA examiner described the Veteran's pain as "arthritis;" however, the imaging reports taken at that time showed normal right and left shoulders with no diagnosis of arthritis or any other condition.  

Review of service treatment records show that the Veteran has complained about bilateral shoulder pains during service.  See March 2004 service treatment records; May 2006 service treatment records.  Arthropathy of the shoulder region was listed as an active problem.  See March 2006 service treatment records.  No diagnosis regarding either shoulder was made.  The Veteran submitted VA and private treatment records showing ongoing symptoms of shoulder pain.  A March 2007 VA treatment note reflects shoulder pain.  Additionally, a February 2007 physical therapy note shows treatment for left shoulder pain.  

In November 2012, the Veteran sought treatment for left shoulder pain; however, the Veteran stated that this instance of pain started approximately one month before with elbow pain that traveled to the shoulder.  An MRI of the left shoulder was preformed, and regarding that injury, a diagnosis of multicomponent rotator cuff tendinopathy and bursal surface tear at the supraspinatus musculotendinous junction was made.  

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  

The evidence reflects that the evidence is at least in equipoise on the question of whether symptoms of bilateral shoulder pain became manifest to a degree of 10 percent during active service.  See May 2006 service treatment records.  The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported shoulder pain.  See June 2007 and August 2007 notice of disagreement.  The Veteran is competent to report any symptoms that come to her through the senses, including pain.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R.  § 4.59; Burton, 25 Vet. App. at 1.  

The Board finds that the criteria for 10 percent disability ratings for bilateral shoulder pain under Diagnostic Code 5003, applying the principles of 38 C.F.R. 	 § 4.59, for painful motion that is manifested to a noncompensable degree, are supported by the evidence in this case.  In statements made throughout the course of this appeal and to healthcare professionals, the Veteran has consistently reported bilateral shoulder pain with limitation of motion, including lack of endurance when holding arms overhead, loss of dexterity, and an inability to support her weight when doing push-ups.  See May 2006 VA examination report.  Based on the above, service connection for undiagnosed right and left shoulder joint pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.  See 38 U.S.C.A. § 7104 (the Board decides actual questions of law or fact in a case). 

The Board notes that a diagnosis of left rotator cuff tendinopathy and bursal surface tear was made during the pendency of the appeal; however, the Board notes that this diagnosis is related to a nonservice-connected left elbow condition that the Veteran has not asserted is related to service.  See November 2012 VA treatment records.  Therefore, the Board finds that the issue of service connection for the left rotator cuff tendinopathy and bursal surface tear is not raised by the record or before the Board.  

Service Connection for Left Ear Hearing Loss

The Veteran generally contends that she experienced symptoms of hearing loss continuously since service separation.  The Veteran reported symptoms of hearing loss since 2000.  The Veteran reported being exposed to loud aircraft while in service and no exposure to loud noise outside of military service.  See May 2006 VA examination report.

Review of the medical and lay evidence shows that the Veteran has current left ear sensorineural hearing loss disability that meets the regulatory criteria of 38 C.F.R. § 3.385.  A January 31, 2007 VA audiological evaluation assessed the auditory thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 25, 20, 30, 30, and 30, respectively, and the speech discrimination score was 96 percent.  The diagnosis was mild sensorineural hearing loss of the left ear.  Therefore, under 38 C.F.R. § 3.385, the evidence meets the criteria for a disability of left sensorineural hearing loss.  

Next, the Board finds that the evidence is at least in equipoise on the question of whether symptoms of hearing loss have been continuous since service.  During service, an October 2005 audiogram showed impaired hearing, as compared to the audiogram at the time of entrance into active service, but did not yet meet the definition of hearing loss disability under 38 C.F.R. § 3.385.  At that time, the Veteran's auditory thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 30, 20, 20, and 20, respectively.  

At the May 2006 VA examination (which occurred before the Veteran's October 2006 separation from service), the VA examiner stated that the Veteran's hearing impairment existed since 2000 as a result of exposure to aircraft; however, at that time, the Veteran did not have hearing loss as defined under 38 C.F.R. § 3.385.  At that time, the audiogram revealed auditory thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz at 15, 15, 10, 10, and 15, respectively.  Three months after service separation, as discussed above, the January 31, 2007 VA audiogram diagnosed left ear sensorineural hearing loss.  

The Board has additionally considered the lay evidence submitted by the Veteran and family and friends regarding symptoms of hearing loss.  A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  While hearing loss must meet specific threshold requirements under 38 C.F.R. § 3.385, the Veteran is competent to report symptoms of hearing loss and difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  

On the May 2006 claim (before October 2006 separation from service), the Veteran stated the hearing loss symptoms began during service.  On the June 2007 notice of disagreement, the Veteran stated that she continues to have mild hearing loss and has trouble hearing in noisy places.  An October 2007 statement from the Veteran's husband stated that he noticed that after separation from service, the Veteran could not hear as well as she used to.  A November 2007 statement from the Veteran's friend, T.S., stated that the Veteran often will feel that people "sneak up on her" because the Veteran is unable to hear the person approaching her, and the Veteran has difficulty hearing when there is additional noise around her.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to left ear hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Although the record indicates that the Veteran was not diagnosed with hearing loss of the left ear during active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing symptoms of hearing loss of the left ear during service that continued to worsen since separation.  Furthermore, the May 2006 VA examiner indicated that the hearing impairment was caused by exposure to aircraft while in service.  There is no medical opinion that opines that the left ear hearing loss is not related to the Veteran's active service.  

The Board finds that the Veteran's reports of left ear hearing loss since service separation, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current left ear hearing loss symptoms have been continuous service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for tinnitus is warranted under 38 C.F.R. 		 § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  

Extraschedular Rating Criteria  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of any additional "staged" ratings for any part of the initial rating period.

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. 	 § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Whether an Extraschedular Rating for PTSD is Warranted 

In November 2011, the Board granted a higher initial disability rating of 50 percent from October 1, 2006 to August 10, 2009 and 70 percent from August 11, 2009 for PTSD, and remanded the question of an extraschedular rating for PTSD under 
38 C.F.R. § 3.321(b)(1).  In an August 2013 determination, the Director of Compensation Services denied an extraschedular rating for PTSD.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and the Veteran is not entitled to an extraschedular rating for PTSD.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings of occupational and social impairment up to an including total occupational and social impairment.  In this case, considering the lay and medical evidence, the Veteran's PTSD throughout the course of the appeal has been manifested by depression, insomnia, nightmares, trouble concentrating, difficulty understanding complex commands, panic attacks, diminished interest or participation in significant activities, angry outbursts, and an exaggerated startle response.  See May 2006 VA examination report; March 2007 VA treatment records; see also June 2007 letter.  Since August 11, 2009, the Veteran's PTSD additionally manifests with panic attacks three to four times a week, nightmares, flashbacks, sleep impairment, hypervigilance, intrusive thoughts, depression, anxiety, memory impairment, worsened irritability and anger, and auditory hallucinations.  See August 2009 Goldboro psychiatric assessment; August 2009 E.W.H medical letter.  The Veteran stopped worked because of PTSD symptoms.  See February 2010 VA examination report.  

Throughout the course of the appeal, the evidence shows Global Assessment of Functioning (GAF) scale scores between 40 and 45.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.  

The Board finds that all these symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria, and considers whether a veteran no longer works due to psychiatric symptoms and impairment.  Additionally, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  38 C.F.R. § 4.125 (2015).  

Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Veteran's reported symptoms of interpersonal guardedness, detachment and estrangement from others, difficulty getting along with others, isolation, and rarely socializing with friends or family are contemplated by the schedule by symptoms of difficulty in establishing or maintaining effective work or social relationships.  Symptoms such as nightmares are contemplated by chronic sleep impairment; diminished interest in activities and crying spells are symptoms of depression and depressed mood; an exaggerated startle response and worry are symptoms of anxiety; angry outbursts are contemplated by impaired impulse control and irritability; flashbacks are a symptom of impaired abstract thinking and anxiety.  Therefore, an extraschedular rating for PTSD is not warranted for any period of the initial rating period from October 1, 2006.  

Whether an Extraschedular Rating for Scarring Alopecia is Warranted

Turning again to the first step of the extraschedular analysis, the Board finds that the symptomatology caused by the Veteran's scarring alopecia are all specifically contemplated by the schedular rating criteria, so the criteria for an extraschedular rating for scarring alopecia are not met.  Review of the evidence, both medical and lay, show that the Veteran is balding and has disfigurement of the scalp due to scarring alopecia, for which she wears a wig or hair piece.  See May 2006 VA examination report, July 2003 service treatment records.  The scarring alopecia is of the anterior scalp to mid scalp and along the bilateral scalp affecting approximately 50 percent of her scalp.  See February 2010 VA treatment notes.  The Veteran indicated that she was self-conscious performing work due to hair loss, and wears wigs regularly.  Id.  38 C.F.R. § 4.118, Diagnostic Code 7830, compensates for scarring alopecia with symptoms of loss of hair affecting more than 40 percent of the scalp.  The symptom of loss of hair on more than 40 percent of the scalp is specifically contemplated by the rating schedule.  

Additionally, to the extent that the Veteran indicated being self-conscious about the loss of hair, the Veteran has not claimed a psychiatric disability caused by the scarring alopecia, and any psychiatric disability developed as a result of the scarring alopecia would receive a separate rating as secondary to the alopecia under 38 C.F.R. § 3.310 (2015), so would not be considered in a referral for extraschedular consideration.  A grant of an extraschedular rating for a psychiatric disability would constitute pyramiding with a grant of secondary service connection under 38 C.F.R. § 3.310 for a psychiatric disorder caused or aggravated by (secondary to) the scarring alopecia.  Moreover, such a grant of extraschedular rating for psychiatric symptoms caused by the alopecia would preempt an adjudication of a secondary service connection claim.  

Furthermore, any psychiatric symptoms related to alopecia would have to be differentiated from the service-connected PTSD symptoms and impairment, as all psychiatric disabilities are to be rated under a single rating formula.  38 C.F.R. §§ 4.130; 4.14.  The Veteran's variously reported symptoms, some of which are now claimed to be due to alopecia, have been previously claimed, reported, or adjudicated as part of the 50 percent and 70 percent schedular disability ratings assigned for the service-connected PTSD, leaving no remaining psychiatric symptoms to consider as due to alopecia.  For example, the November 2011 Board decision, citing to specific evidence in the record, specifically weighed and considered the following psychiatric symptoms or impairment in the assignment of a 50 percent and 70 schedular disability ratings for the service-connected PTSD: depression, anxiety, worry, crying spells, interpersonal guardedness, detachment and estrangement from others, difficulty getting along with others, rarely or occasionally socializing with friends and family or self-isolation, with moderate difficulty in social functioning, and being moderately compromised in the ability to sustain work relationships.

Furthermore, even if the single symptom of being "self-conscious" regarding loss of hair was a symptom that could be considered for a referral for an extraschedular rating for scarring alopecia, the record does not indicate that the Veteran's disability picture is exceptional by exhibiting other related factors such as a "marked 

interference with employment" and "frequent periods of hospitalization" to require an extraschedular rating.  The record does not indicate that the scarring alopecia, while the Veteran was employed, caused a marked interference with employment; rather, it indicates that the service-connected PTSD interfered with the ability to work, and such social and occupational impairment is already rated as part of the PTSD adjudications.  Additionally, the record does not indicate that the scarring alopecia, including symptoms of self-consciousness, causes a marked interference with the Veteran's school, or any periods of hospitalizations; therefore, the Board finds that an extraschedular rating for scarring alopecia is not warranted for any part of the initial rating period from October 1, 2006.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is  
exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the service connected disabilities, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Considerations 

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  The Veteran is currently in receipt of TDIU, effective September 16, 2009, the date the Veteran stopped working due to service-connected disabilities.  TDIU was granted in June 2010, and the Veteran did not appeal the effective date for TDIU within one year of the rating decision; therefore, the decision became final.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.104 (2015).  As the Veteran 

is in receipt of TDIU, the June 2010 rating decision has become final, and the first 
evidence of record of unemployability is from September 16, 2009, the date the Veteran stopped working, the Board finds that the issue of entitlement to TDIU is not raised by the record.  


ORDER

Service connection for undiagnosed right shoulder pain is granted. 

Service connection for undiagnosed left shoulder pain is granted.  

Service connection for left ear hearing loss is granted.  

An extraschedular rating for PTSD is denied.  

An extraschedular rating for scarring alopecia is denied.  




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


